DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1 (claims 44-49), species 1c (perforated film), species 2c (one longitudinal constraining member extends length 110 and second longitudinal constraining member extends length 330 (e.g. fig 3)), 3a (adhesive is thermoplastic polymer), and 4a (film is wrapped so nodes are perpendicular to the longitudinal axis) in the reply filed on 06/14/22 is acknowledged.
Claims 50-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/22.

Claim Objections
Claims 44, 46, 48-49 are objected to because of the following informalities:  
Claim 44 is objected to for referring to “the abluminal surface” of the porous member with improper antecedent basis, and then referencing “an abluminal surface” of the porous member later on with improper antecedent basis.
The claim is further unclear for referencing “a portion” of an abluminal surface of the porous member, when the claim has already referencing “more than one portion” of the abluminal surface of the porous member. It is unclear if the “at least a portion” is one of the previously referenced “more than one portion” or whether this is distinct from the “more than one portion”. For the purposes of examination the “portions” and “abluminal surfaces” are understood to be referencing the same structures, respectively.  
Claim 46 is indefinite for claiming the two constraining members cover “different portions” of the abluminal surface of the porous member, but since claim 44, from which this claim indirectly depends, has already established the presence of “more than one portion” and “at least a portion” of the abluminal surface of the porous member, it is unclear how these “different portions” relate to the previously claimed portions, if at all.
Claim 48 is objected to for referring to “the perforations” with improper antecedent basis.
Further, the claim states the perforations are configured to facilitate rupturing, but it isn’t clear what they facilitate rupturing of. For the purposes of examination, this claim is understood to mean that the perforations are configured to facilitate rupturing of the first longitudinal constraining member, but clarification is required.
Claim 49 is objected to for claiming the longitudinal constraining member is “configured to release” but it isn’t clear what the longitudinal constraining member is releasing from.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 is indefinite for claiming “a first longitudinal constraining member covers more than one portion of the abluminal surface of the porous member”. The elected embodiment (elected Species 2c) requires one longitudinal constraining member extends length 110 and a second longitudinal constraining member extends length 330. This is shown in figure 3, where it is seen that one constraining member extends around one portion (e.g. a left portion) of the abluminal surface of the porous member, and a distinct constraining member extends around a different portion (e.g. a right portion) of the abluminal surface of porous member. As claimed, the claim requires the same constraining member to extend over different portions of the porous member. This isn’t explained by either the specification (which doesn’t mention one member constraining different portions), and isn’t shown by the drawings (which shows either one constraining member constraining one portion and another constraining member constraining another portion, or two constraining members which co-constrain at least one portion).  Since this cannot be understood, in an attempt to allow examination in light of prior art, the Examiner is interpreting claim 44 as being consistent with that which is shown in Figure 3, where one longitudinal constraining member constrains one portion of an abluminal surface of the device and another longitudinal constraining member constrains a different portion of the device.
Claim 45 is likewise indefinite for the same reasons, since one longitudinal constraining member constraining “more than one portion” of the abluminal surface in addition to a second longitudinal constraining member isn’t described or shown. The rejection to claim 45 in light of prior art will accordingly be lumped together with claim 44, and the second longitudinal constraining member is understood to be covering the other portion of the ‘more than one portion”.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5843171 A) hereinafter known as Campbell in view of Kocur (US 7022132 B2).
Regarding claims 44-45 Campbell discloses an implantable device comprising:
a porous member comprising a microstructure including a multiplicity of fibrils (Column 4 lines 35-37),
wherein the porous member comprises a longitudinally uncompressed configuration and a longitudinally compressed configuration, wherein a mean fibril length in the uncompressed configuration is greater than the mean fibril length in the compressed configuration (see Figure 5 showing the compressed (item 13) and uncompressed (item 11) lengths. See also Figure 8, at least items 2, 6, 11 all of which refer to longitudinal restraining and/or longitudinal extension), and 
a first longitudinal constraining member that covers (a) portion of the abluminal surface of the porous member (Column 11 lines 7, 10, 39-40, 51-52 and Column 12 lines 2-4, all of which refer to different instances of restraining which occurs within the device),
but is silent with regards to there being a second longitudinal constraining member which covers a different portion of the abluminal surface of the porous member and the first member is configured to maintain a least a portion of the abluminal surface in the compressed configuration.
However, regarding claims 44-45 Kocur teaches a method of constraining a part of a stent in which there is a first constraining member (Figure 11a item 415 (left)) which covers [one] portion of an abluminal surface of an underlying member (Figure 11a; Column 5 lines 64-65) and is configured to maintain at least a portion of the abluminal surface of the underlying member in a compressed configuration (Column 5 lines 17-20), and a second longitudinal constraining member (Figure 11a item 415 (right)) which is configured to maintain a different portion of the abluminal surface of the underlying member in a compressed configuration (Figure 11a; Column 5 lines 64-65). Campbell and Kocur are involved in the same field of endeavor, namely implantable devices which are constrained. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Campbell by utilizing a constraining member such as is taught by Kocur during the manufacture of the device since this is a known type of restraint which is appropriate to maintain a compressed configuration of a stent. MPEP 2143(I)(D) indicates that the use of a known technique to a known device is obvious to the person of ordinary skill.
Regarding claim 46 the Campbell Kocur Combination teaches the device of claim 45 substantially as is claimed,
wherein the Combination further teaches the first and second longitudinal constraining members cover different portions of the abluminal surface of the porous member (see Kocur Figure 11a which shows the different constraining members in different locations, and also Campbell Figures 1-3 which all show different locations which must be restrained during manufacture).
Regarding claim 47 the Campbell Kocur Combination teaches the device of claim 44 substantially as is claimed,
wherein Kocur further teaches the first constraining member is a perforated sleeve (Column 5 lines 17-18; webs or nets; lines 29-30; lines 57-60; (Col 4 lines 38-42) The web/nets include fatigue points which can be laser-introduced holes).
Regarding claim 48 the Campbell Kocur Combination teaches the device of claim 47 substantially as is claimed,
wherein Kocur further teaches the perforations are configured to facilitate rupturing (Column 5 lines 29-31 failure/fatigue points are weak points which release the underlying member).
Regarding claim 49 the Campbell Kocur Combination teaches the device of claim 44 substantially as is claimed,
wherein the Combination further teaches discloses the first longitudinal constraining member is configured to release upon application of at least one of a radial/longitudinal force to the implantable device (this is considered to be inherent, since a perforated constraining member, when subjected to a radial or longitudinal force which is strong enough to rupture it, would inherently release). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/22/22